Citation Nr: 0947039	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for head injury 
residuals.

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for a left hand 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for a left foot 
disability.

9.  Entitlement to service connection for an eye disability.

10.  Entitlement to service connection for a left ear 
disability.

11.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1978 to 
February 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 and August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The appellant testified in front of the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in October 2009.  
A transcript of the hearing has been associated with the 
claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that additional development is necessary 
before the claims may be adjudicated on the merits, for the 
reasons discussed below.

The record currently contains medical records from the VA 
Medical Center (VAMC) in San Francisco from July 2006 to 
November 2007.  Also of record are reports of treatment from 
the VAMC in Palo Alto from June 2006 to November 2007, from 
the VA Outpatient Clinic (VAOPC) at 15th and Mission from 
July 2007 to November 2007, and from the VAOPC in Oakland 
from January 2004 to June 2006.  However, in a December 2007 
statement from the appellant, he indicated that he had also 
received treatment from the VAMC at Menlo Park inpatient in 
1975 and outpatient from 2005 to 2006 and at the Palo Alto 
VAMC from 2002 to 2007.  
Some of the Palo Alto Records contain the notation "Menlo 
Park" under the heading "institution."  Thus, it is 
unclear whether the Veteran is referring to a separate 
facility.  In any event, no VA records from 1975 are 
associated with the claims file.  Moreover, records from Palo 
Alto VAMC prior to June 2006 have not been associated with 
the claim file.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records from the VAMC at Menlo 
Park (if determined to be a separate facility from Palo Alto) 
from 1975 and from 2005 to 2006 and from the VAMC in Palo 
Alto prior to June 2006.  

Moreover, the appellant has claimed service connection for 
PTSD, and to date the RO has adjudicated and developed for 
appellate review only such specific claim.  However, in a 
precedent case decided in the interim, Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Court held that the scope of a 
mental health disability claim includes any mental disorder 
that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD claim 
(and that such matter(s) is/are before the Board until the 
Veteran indicates otherwise).  The record, in treatment 
records of October 2006, reflects a psychiatric diagnosis of 
psychosis not otherwise specified.  As the RO has not 
developed or adjudicated the matter of service connection for 
such other psychiatric disability, this must be done on 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify 
whether he received treatment at a 
separate "Menlo Park" facility as 
opposed to Palo Alto.  If so, obtain 
copies of all of the appellant's 
treatment records from the Menlo Park 
VAMC from 1975 and from 2005 to 2006.  
Additionally, obtain copies of all of 
the appellant's treatment records from 
the VAMC in Palo Alto prior to June 
2006.

2.  Regarding psychiatric disability 
other than PTSD, the RO should send the 
appellant proper VCAA-mandated notice 
as to a claim of service connection for 
such disability, and afford the 
appellant and his representative the 
opportunity to respond.

3.  Following completion of the above 
development, the AMC should 
readjudicate this claim.  If the 
benefit sought is not granted to the 
appellant's satisfaction, the AMC 
should issue a supplemental statement 
of the case to the appellant and his 
representative.  The requisite period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


